DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/551,245 filed on December 15th, 2021. Claims 16-35 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application EP 2021 5928.1 filed on December 21st, 2020. A certified copy was received on January 25th, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Drawings
Regarding Claim 28, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the “guide sleeves” recited in claim 28. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Duplicate Claim Warning
	Applicant is advised that should claims 16, 19 and 21 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 608.01(m). If Applicant believes the Examiner’s position is incorrect, please point to the limitations in claims 16, 19 and 21 that differentiate from claim 33.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 16 (line 7), please change the recitation of “a torque transmission is disconnected” to - - [[a]] the torque transmission is disconnected - - as antecedent basis has already been established in claim 16 (line 6).

	Regarding Claim 23 (lines 1-2), please change the recitation of “wherein the recesses of the second clutch part” to - - wherein [[the]] recesses of the second clutch part - - to establish antecedent basis.

	Regarding Claim 24 (lines 1-2), please change the recitation of “wherein the recesses of the second clutch part” to - - wherein [[the]] recesses of the second clutch part - - to establish antecedent basis.

	Regarding Claim 27 (lines 3-4), please change the recitation of “in the recesses of the second clutch part” to - - in [[the]] recesses of the second clutch part - - to establish antecedent basis.

	Regarding Claim 29 (line 5), please change the recitation of “locked in radial direction” to - - locked in a radial direction - - to establish antecedent basis.

	Regarding Claim 32 (line 7), please change the recitation of “a torque transmission is disconnected” to - - [[a]] the torque transmission is disconnected - - as antecedent basis has already been established in claim 32 (line 6).

	Regarding Claim 33 (line 7), please change the recitation of “a torque transmission is disconnected” to - - [[a]] the torque transmission is disconnected - - as antecedent basis has already been established in claim 33 (line 6).

	Regarding Claim 34 (lines 2-3), please change the recitation of “tapering in axial direction” to - - tapering in an axial direction - - to establish antecedent basis.

	Regarding Claim 34 (lines 3-4), please change the recitation of “wherein the recesses of the second clutch part” to - - wherein [[the]] recesses of the second clutch part - - to establish antecedent basis.

	Regarding Claim 34 (line 4), please change the recitation of “widen in axial direction” to - - widen in the axial direction - - as antecedent basis has already been established in claim 34 (lines 2-3).

	Regarding Claim 35 (lines 1-2), please change the recitation of “wherein the recesses of the second clutch part” to - - wherein [[the]] recesses of the second clutch part - - to establish antecedent basis.

	Regarding Claim 35 (line 2), please change the recitation of “extending in circumferential direction” to - - extending in a circumferential direction - - to establish antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-20 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 6,015,361), hereinafter Yamazaki, in view of Salzmann (US 3,105,394).

Regarding Claim 16, Yamazaki teaches a differential arrangement for a drive axle of a motor vehicle, 
the differential arrangement (Fig. 2, “differential apparatus” 1) comprising a drive wheel (col. 5, line 58 - “A not-shown ring gear is secured on the outer case 5 by means of bolt”); 
a differential gear (“pinion gears” 29) with an input part (“inner case” 7); 
a shift clutch (“dog clutch” 67) operatively arranged between the drive wheel (not shown) and the differential gear (29), 
wherein in a closed state (Fig. 3, “4WD”) of the shift clutch (67) a torque is transmitted from the drive wheel (not shown) to the differential gear (29), and 
in an open state (Fig. 2, “2WD”) of the shift clutch (67) a torque transmission is disconnected; 
wherein a first clutch part (“outer case” 5) of the shift clutch (67) is fixedly connected to a differential housing (“differential casing” 3) of the differential gear (29) and a second clutch part (dog teeth of inner case 7) of the shift clutch (67) is fixedly connected to the input part (7); 
wherein the shift clutch (67) comprises coupling members (dog teeth of clutch member 65) which are displaceably arranged relative to the first clutch part (5) and to the second clutch part (dog teeth of 7), and 
at least one switching element (“clutch member” 65) which acts on the coupling members (dog teeth of 65); 
wherein the switching element (65) displaces the coupling members (dog teeth of 65) between a first position for the closed state (Fig. 3, “4WD”) of the shift clutch (67) in which the coupling members (dog teeth of 65) are arranged in a torque-transmitting manner between the first clutch part (5) and the second clutch part (dog teeth of 7), and 
a second position for the open state (Fig. 2, “2WD”) of the shift clutch (67), in which the first clutch part (5) is separated from the second clutch part (dog teeth of 65); and wherein at least four coupling members (dog teeth of clutch member 65) are provided (see Figs. 4-5).
Yamazaki does not teach “wherein at least six coupling members are provided”.
Salzmann teaches at least six coupling members (Fig. 7, “pins” 11) are provided.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Yamazaki with at least six coupling members as suggested by Salzmann, such that “wherein at least six coupling members are provided”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of increasing the torque capacity of the differential taught by Yamazaki. See MPEP 2144.04(VI)(B) - Duplication of Parts.
  
Regarding Claim 19, Yamazaki and Salzmann teach the differential arrangement according to claim 16, 
Yamazaki teaches wherein the coupling members (Fig. 2, dog teeth of 65) are guided axially displaceably in axial openings (“openings” 37) of the first clutch part (5).
  
Regarding Claim 20, Yamazaki and Salzmann teach the differential arrangement according to claim 19, 
Yamazaki teaches wherein the axial openings (Fig. 2, 37) of the first clutch part (5) are formed as continuous axial bores (see Fig. 2) of the differential housing (3).

Regarding Claim 31, Yamazaki and Salzmann teach the differential arrangement according to claim 16, 
Salzmann teaches wherein the number of coupling members (taught by Yamazaki) is between eight and sixteen (see Fig. 7).  

Regarding Claim 32, Yamazaki teaches a differential arrangement for a drive axle of a motor vehicle, 
the differential arrangement (Fig. 2, 1) comprising a drive wheel (col. 5, line 58 - “A not-shown ring gear is secured on the outer case 5 by means of bolt”); 
a differential gear (29) with an input part (7); 
a shift clutch (67) operatively arranged between the drive wheel (not shown) and the differential gear (29), 
wherein in a closed state (Fig. 3, “4WD”) of the shift clutch (67) a torque is transmitted from the drive wheel (not shown) to the differential gear (29), and 
in an open state (Fig. 2, “2WD”) of the shift clutch (67) a torque transmission is disconnected; 
wherein a first clutch part (5) of the shift clutch (67) is fixedly connected to a differential housing (3) of the differential gear (29) and a second clutch part (dog teeth of inner case 7) of the shift clutch (67) is fixedly connected to the input part (7); 
wherein the shift clutch (67) comprises coupling members (dog teeth of clutch member 65) which are displaceably arranged relative to the first clutch part (5) and to the second clutch part (dog teeth of 7), and 
at least one switching element (65) which acts on the coupling members (dog teeth of 65); 
wherein the switching element (65) displaces the coupling members (dog teeth of 65) between a first position for the closed state (Fig. 3, “4WD”) of the shift clutch (67) in which the coupling members (dog teeth of 65) are arranged in a torque-transmitting manner between the first clutch part (5) and the second clutch part (dog teeth of 7), and 
a second position for the open state (Fig. 2, “2WD”) of the shift clutch (67), in which the first clutch part (5) is separated from the second clutch part (dog teeth of 65); 
and wherein at least four coupling members (dog teeth of 65) are provided (see Figs. 4-5); 
wherein the coupling members (dog teeth of 65) are guided axially displaceable in axial openings (37) of the first clutch part (5).
Yamazaki does not teach “wherein at least six coupling members are provided”.
Salzmann teaches at least six coupling members (Fig. 7, 11) are provided.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Yamazaki with at least six coupling members as suggested by Salzmann, such that “wherein at least six coupling members are provided”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of increasing the torque capacity of the differential taught by Yamazaki. See MPEP 2144.04(VI)(B) - Duplication of Parts.

Claims 16, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 10,012,300), hereinafter Valente, in view of Salzmann (US 3,105,394).

Regarding Claim 16, Valente teaches a differential arrangement (see Fig. 5) for a drive axle of a motor vehicle, 
the differential arrangement (“differential” 510) comprising a drive wheel (not shown; col. 6, line 31 - “input portion 544 can be non-rotatably coupled to a ring gear (not shown)”); 
a differential gear (“pinion gears” 534) with an input part (“inner case” 530); 
a shift clutch (“locking device” 514) operatively arranged between the drive wheel (not shown) and the differential gear (534), 
wherein in a closed state (position seen in Fig. 5) of the shift clutch (514) a torque is transmitted from the drive wheel (not shown) to the differential gear (534), and 
in an open state of the shift clutch (514) a torque transmission is disconnected (col. 8, line 29 - “sleeve 598 can slide between a first, or locked position (FIG. 5), a second, or unlocked position, and a third, or disconnected position”); 
wherein a first clutch part (“shift fork” 628) of the shift clutch (514) is fixedly connected to a differential housing (“outer case” 526) of the differential gear (534) and a second clutch part (“third locking portion” 608) of the shift clutch (514) is fixedly connected to the input part (530; col. 7, line 52 - “the third locking portion 608 is integrally formed with the inner case 530”); 
wherein the shift clutch (514) comprises coupling members (“locking elements” 606) which are displaceably arranged relative to the first clutch part (628) and to the second clutch part (608), and 
at least one switching element (“sleeve” 598) which acts on the coupling members (606); 
wherein the switching element (598) displaces the coupling members (606) between a first position (position seen in Fig. 5) for the closed state of the shift clutch (514) in which the coupling members (606) are arranged in a torque-transmitting manner between the first clutch part (628) and the second clutch part (608), and 
a second position (“disconnected position”) for the open state of the shift clutch (514), in which the first clutch part (628) is separated from the second clutch part (608).
Valente does not teach “wherein at least six coupling members are provided”. However, Valente does teach “The number of second locking elements 606 can generally equal the number of second bores 566 and each of the second locking elements 606 can be slidably received within a respective one of the second bores 566” (col. 7, line 64).
Salzmann teaches at least six coupling members (Fig. 7, 11) are provided.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Valente with at least six coupling members as suggested by Salzmann, such that “wherein at least six coupling members are provided”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of increasing the torque capacity of the differential taught by Valente. See MPEP 2144.04(VI)(B) - Duplication of Parts.
  
Regarding Claim 29, Valente and Salzmann teach the differential arrangement according to claim 16, 
Valente teaches wherein the coupling members (Fig. 5, 606) are guided radially displaceably in radial openings (“second recesses” 586) of the second clutch part (608), 
the radial openings (586) being formed as continuous radial bores (586) of the input part (530; col. 7, line 45 - “second recesses 586 can have an angled, or rounded inner surface 594. It is understood that the second recesses 586 can alternatively be bores, or holes in, or through the third locking portion 608”), 
wherein the at least one switching element (598) has a switching contour (“sliding surface” 638 and “cam surface” 634) acting on the coupling members (606), and 
wherein, in the closed state (position seen in Fig. 5) of the shift clutch (514), the coupling members (606) are locked in radial direction by the at least one switching element (598; see Fig. 5).  

Regarding Claim 31, Valente and Salzmann teach the differential arrangement according to claim 16, 
Salzmann teaches wherein the number of coupling members (taught by Valente) is between eight and sixteen (see Fig. 7).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Valente (US 10,012,300), in view of Salzmann (US 3,105,394), and in view of NSK (“Rolling Bearings”). See NPL citation on the PTO-892 provided to Applicant with this Office Action.

Regarding Claim 18, Valente and Salzmann teach the differential arrangement according to claim 16, 
Valente teaches wherein the coupling members (Fig. 5, 606) are formed as balls or as cylindrical pins (see Fig. 5, col. 8, line 6 - “It is understood that either, or both of the first and second locking elements 602, 606 can alternatively be spherical in shape similar to locking elements 242a shown and described with regard to FIG. 4”), 
Valente does not teach “wherein the balls or the cylindrical pins have a diameter between five and fifteen millimeters”.
NSK teaches balls or cylindrical pins have a diameter between five and fifteen millimeters (https://www.nsk.com/common/data/ctrgPdf/bearings/e1102m.pdf; see pages B-346 through B-355).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the coupling members taught by Valente with any of the various balls and rollers taught by NSK, such that “wherein the balls or the cylindrical pins have a diameter between five and fifteen millimeters”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of expanding the marketability of the differential taught by Valente and Salzmann by appropriately sizing the differential for a variety of different applications.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 6,015,361), in view of Salzmann (US 3,105,394), and in view of Seidl (US 9,476,460).

Regarding Claim 26, Yamazaki and Salzmann teach the differential arrangement according to claim 19. 
Yamazaki or Salzmann do not teach “wherein the switching element serves as an indicator element for a sensor for determining shift positions of the shift clutch”.
Seidl teaches a switching element (Fig. 1, “first clutch part” 25) serves as an indicator element for a sensor (“sensor” 44) for determining shift positions of a shift clutch (“clutch” 4).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Yamazaki and Salzmann with the sensor taught by Seidl, such that “wherein the switching element serves as an indicator element for a sensor for determining shift positions of the shift clutch”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reliably detecting the operating state of the differential taught by Yamazaki and Salzmann. 

Allowable Subject Matter
Claims 33-35- allowed.
Claims 17, 21-25, 27-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Swinger (US 11,231,098), Downs (US 10,670,129) and Cappa (CH 178723) listed in the attached "Notice of References Cited" disclose similar differentials comprising coupling members related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659